Citation Nr: 0720607	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-00 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbar strain.

2.  Entitlement to service connection for a cervical 
disability, claimed as secondary to service-connected lumbar 
strain.

3.  Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to service-connected lumbar 
strain.

4.  Entitlement to service connection for a bilateral leg 
disability, claimed as secondary to service-connected lumbar 
strain.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to July 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) St. 
Louis, Missouri.  

In April 2005, the veteran's representative submitted 
additional private medical evidence to the Board in support 
of the veteran's claim.  The veteran later clarified in 
writing in May 2007 that he wished to waive initial review of 
this evidence by the RO.  See 38 C.F.R. § 20.1304(c); Bernard 
v. Brown, 4 Vet. App 384 (1993)


FINDINGS OF FACT

1.  The veteran's lumbar strain is productive of moderate to 
severe limitation of motion with functional loss due to pain 
and fatigue; it is not manifested by ankylosis or 
neurological symptoms with incapacitating episodes.

2.  The veteran's cervical strain is neither attributable to 
service nor proximately related to his service-connected 
lumbar strain.

3.  The veteran does not suffer from a current bilateral hip 
disability.

4.  The veteran does not suffer from a current bilateral leg 
disability.




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
criteria for an increased rating, to 40 percent, for service-
connected lumbar strain have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (pre September 26, 2003) 
and Diagnostic Codes 5237, 5243 (effective September 26, 
2003).

2.  A cervical disability was not incurred in or aggravated 
by active service, and is not proximately due to, the result 
of, or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).

3.  A bilateral hip disability was not incurred in or 
aggravated by active service, and is not proximately due to, 
the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).

4.  A bilateral leg disability was not incurred in or 
aggravated by active service, and is not proximately due to, 
the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
appeal, the appellant was provided with initial notice of the 
VCAA in June 2003, which was prior to the January 2004 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the June 2003 letter, the RO informed the claimant 
of the applicable laws and regulations, the evidence needed 
to substantiate the claim, and which party was responsible 
for obtaining the evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).  The Board also notes that the June 
2003 letter implicitly notified the claimant of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist him in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communications was that the veteran must also 
furnish any pertinent evidence he himself may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the increased rating claim on appeal, 
the veteran's claim of entitlement to service connection for 
lumbar strain was granted and a disability rating and 
effective date were assigned by the RO in a September 1989 
decision.  Thus, VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) is discharged.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006).  Regarding the claims for service connection 
for cervical, hip and leg disabilities, claimed as secondary 
to service-connected lumbar strain, the Board finds that the 
appellant is not prejudiced by a decision at this time since 
these claims are being denied.  Therefore, any notice defect, 
to include disability rating and effective date, is harmless 
error since no disability rating or effective date will be 
assigned

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA and private medical records identified by the 
appellant.  In addition, the appellant was afforded VA 
examinations during the pendency of this appeal.  He was also 
provided with the opportunity to attend a Board hearing which 
he declined.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  In fact, the 
appellant stated in writing in November 2004 that he had no 
additional medical evidence to submit and requested that the 
next action be taken in processing his claim.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Facts

The veteran's service medical records are replete with 
complaints of low back pain since a football injury in April 
1987 and reflect diagnoses of mechanical low back pain.  In 
August 1987, cervical spine x-rays were taken due to the 
veteran's complaint of pain in his left shoulder with 
radiation down his left arm for six to seven weeks.  X-ray 
results were normal.  In March 1989, the veteran was seen at 
a medical facility complaining of a two week history of 
forehead swelling and pain of questionable etiology.  He 
denied trauma.  

A Medical Board examination report dated in 1989 notes that 
the veteran had chronic mechanical low back pain.  A Medical 
Board Evaluation report in May 1989 reflects the veteran's 
complaints of low back pain that radiated into both hips and 
up into the left flank.  In June 1989, the veteran was 
medically discharged from service for low back pain due to 
chronic lumbar strain.  

In a July 1989 rating decision, the RO granted service 
connection for lumbar strain and assigned the veteran a 10 
percent evaluation, effective in July 1989.

Private medical records from J. Beckert, D.O. include a 
January 1999 record reflecting the veteran's complaints of 
pain and discomfort in his neck and back, particularly in the 
dorsal area.  The veteran said that he thought that the pain 
in his neck and back was basically associated with a welder's 
helmet that he had to wear at work 10 to 12 hours a day and 
that this aggravated the situation.  "OMT" was 
administrated to the dorsal, lumbar and cervical areas.  The 
veteran was assessed as having acute somatic dysfunction, 
possibly associated with his work and wearing his helmet.  
Additional treatment records from 1999 to 2001 continue to 
show the veteran's complaints of pain and discomfort in his 
back and that "OMT" was administrated to the dorsal, 
cervical and lumbar areas.

In May 2003, the veteran was evaluated at a VA medical 
facility for low back pain among other complaints.  He 
reported back pain "in the lower areas" which he said was 
helped most by morphine which he got from his brother.  He 
requested more morphine during the visit.  Findings showed 
that the veteran moved all extremities without difficulty and 
had a normal gait.  He was given an impression of back pain 
with no neurological deficits and no real limits that were 
apparent at that time.  The examiner concluded that he saw no 
evidence that the veteran should be limited at that time by 
the back.  

In June 2003, the veteran filed a claim for an increased 
rating for his back disability asserting that he had severe 
pain which kept him up at night.  He also asserted that he 
had pain in his neck, hips and legs.  He explained that he 
self-medicated with warm soaks, aspirin, massages, and heat 
pads.  

During a July 2003 VA examination, the veteran reported that 
his back condition had worsened with continued generalized 
low back tenderness, decreased range of motion and muscle 
spasms.  He also complained of marked stiffness, weakness, 
lack of endurance and flare-ups.  He spoke of radiating pain 
from the lumbar spine region down into the right upper thigh 
area.  He said he had not been to see a physician in over two 
years because he couldn't afford to see one.  He remarked 
that he had given up all of his recreational activities 
including hunting and gardening and had not been employed on 
a regular basis in several years.  

On examination the veteran had a very forward leaning posture 
and straight head with decreased curvature of the spine.  His 
gait was very guarded and stiff.  He had a stilted appearance 
to his gait although he did not use any canes or braces.  
There was no muscular wasting in the lower extremities.  His 
lumbar spine was tender to palpation beginning at lumbar one 
down through the sacral one.  There was no spasm noted.  The 
paraspinous processes were also tender to palpation.  Range 
of motion included forward flexion from 0 to 50 degrees with 
pain and facial grimacing, backward extension from 0 to 10 
degrees.  The examiner noted that the veteran experienced 
"great pain" with this and became mildly unsteady with 
backward extension.  Left lateral flexion was from 0 to 13 
degrees with pain.  Right lateral flexion was from 0 to 15 
degrees with pain at the end.  Straight leg raise was 0 to 30 
degrees on the right with pain radiating into the lumbar 
spine and 0 to 50 degrees on the left with pain, but not as 
great as the right.  Deep tendon reflexes in the lower 
extremities were 2+/4 at the patella and the Achilles.  
Pulses were equal and intact.  The veteran was noted to have 
fatigue with repeated movements of his range of motion and 
required assistance to sit back up from the lying position on 
the examination table.  X-rays revealed minimal degenerative 
changes in the spine.  The veteran was diagnosed as having 
chronic musculoskeletal lumbar strain with decreased range of 
motion and minimal degenerative changes.  

In December 2003, the veteran was again evaluated by VA.  He 
denied any change in his back condition since the July 2003 
VA examination.  Regarding employment, the veteran said he 
has not worked since 2002.  His employment history from the 
time of his service discharge to 2002 included attending air 
conditioning and heating school, working as a logging tree 
marker, a repairman, steel casting and working with a hot 
iron.  He admitted to heavy lifting at work in 1999.  He 
denied any trauma to his back or neck and was not taking 
medication for pain.  On examination the veteran ambulated 
without assistance devices and had a steady gait, although he 
was somewhat "hitched forward" at the waist.  He maintained 
this posture with ambulation and standing upright.  He had 
mild tenderness with palpation over his lower lumbosacral 
spine, but otherwise no tenderness along his spinous process 
from cervical through lumbosacral.  His strength was 5/5 and 
equal to bilateral hand grips, as well as biceps and triceps 
strength, quadriceps strength was 5/5 and equal bilaterally.  
His DTRs were 2+ and equal to bilateral brachioradialis, as 
well as knee and ankle jerks.  Range of motion of the 
lumbosacral spine included forward flexion from 0 to 50 
degrees limited by complaints of stiffness in the low back 
without radicular symptomatology, lateral bending was 0 to 20 
degrees bilaterally and again limited by stiffness, and 
rotation of 0 to 20 degrees bilaterally.  Straight leg raise 
was negative and Waddle's sign was negative.  X-rays were 
taken of the cervical and sacroiliac joints.  

The veteran was diagnosed as having mild degenerative joint 
disease on the lumbosacral spine film in July 2003, but 
certainly not to the degree that one would expect the 
severity of symptomatology that the veteran exhibited.  He 
also diagnosed the veteran as having musculoskeletal strain 
of his lumbosacral spine, which occurred in service with 
continued bouts of lumbosacral strain with a normal bone scan 
in 1989 of both the thoracic and lumbosacral spine without 
signs of underlying degenerative disease.  The examiner 
stated that the veteran's current degenerative changes were 
unrelated to his lumbosacral strain or spina bifida occulta 
as previously documented in the 1989 bone scan.  He explained 
that spina bifida occulta was a congenital finding and 
preexisted service.  The examiner further stated that it was 
not medically possible to separate out the findings 
attributable to his lumbosacral strain, degenerative changes 
and spina bifida occulta.  He further noted the veteran's 
report of chronic neck pain at discharge and diagnosed the 
veteran as having cervical strain, recurrent in nature.  In 
addition, the examiner noted that the veteran did not truly 
have radicular symptoms in his hips and legs, but had 
extremely tense muscle tension and discomfort resulting in 
pain with range of motion of his bilateral hips, but had full 
range of motion in his hips.

In April 2004, the veteran submitted statements from his 
mother and two sisters stating that the veteran had called 
home several times while in service in 1987 complaining of 
back, neck and hip pain and stiffness.  They said he 
continues to have severe back and neck pain and has been 
unable to hold a steady job because of the pain and having to 
take time off to see his doctor.  

The veteran presented to a VA medical facility in August 2004 
for a one month follow-up of degenerative joint disease.  He 
reported having a lot of pain in his lower extremities which 
he thought was primarily related to weight bearing.  He was 
noted to have joint pain for several years with no history of 
trauma.  He said he has had lower extremity pain since 
service.  X-rays taken of his knees, hips and ankles in 
August 2004 were reviewed.  Results were negative for any 
significant findings.  The veteran was assessed as having 
arthralgias.  The examiner started the veteran on a Medrol 
Dose Pack and prescribed Hydrocodone. 

In September 2004, the veteran was seen at a VA medical 
facility for a follow-up of pain medication.  He requested an 
increase in his dosage of Hydrocodone which he said was 
helping, but not enough.  He was assessed as having 
degenerative joint disease.  The veteran was also seen at a 
VA medical facility in September 2004 for a follow-up of 
degenerative arthritis.  The physician noted that the veteran 
brought with him a letter from his lawyer requesting a 
medical opinion stating that the veteran was disabled due to 
injuries in service.  The examiner stated that he was unable 
to render such an opinion since he had no way of knowing 
that.  

In the veteran's substantive appeal received in January 2005, 
the veteran stated that he felt that his back disability 
warranted a 30 percent rating under the old version of VA's 
Schedule for rating back disabilities.  He said his service 
medical records reflect complaints of hip and neck pain and 
show that he had been diagnosed as having cervical strain.  
He also said that his hip pain must be "obviously caused by 
some diagnosable hip disability".  

In March 2005, the veteran was seen by J. Beckert, D.O.  Dr. 
Beckert stated that the veteran was "having a problem with 
VA".  He also noted that VA had all of his records, so there 
was no need to go over the records again.  He reported that 
the veteran had had neck problems since an accident in 
service in April 1989.  He said the veteran was now having a 
seizure disorder, the etiology of which was undetermined.  He 
then went on to state "Very well may be associated with his 
previous accident."  

III.  Rating in Excess of 20 Percent for Lumbar Strain

Pertinent Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service- connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

With respect to orthopedic disabilities, pursuant to 
Diagnostic Code 5003, arthritis established by x- ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of two or more 
major joints or two or more minor joints warrants a 10 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. § 4.59.  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.

The Board observes that the words "slight," "moderate," and 
"severe," are not defined in 38 C.F.R. Part 4.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to ensure that its decisions are equitable.  
38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "moderate" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

The diagnostic criteria for evaluating spine disabilities 
were revised, effective September 23, 2002 (see 67 Fed. Reg. 
54,345-49 (August 22, 2002)) and again, effective September 
26, 2003 (see 68 Fed. Reg. 51,454 (August 27, 2003)).  The 
September 26, 2003, revision was made during the pendency of 
this appeal.  As the RO has considered both the former and 
revised criteria, and furnished the veteran with notice of 
the revised criteria (see November 2004 statement of the 
case), there is no due process bar to the Board in also 
considering the former and revised criteria, applying the 
more favorable result, if any.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the old Diagnostic Code 5292 for limitation of motion, 
a 10 percent rating is warranted for slight limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 40 percent rating for severe limitation of 
motion.  38 C.F.R. § 4.71a.

Also under the old version of the rating schedule is 
Diagnostic Code 5295 for lumbosacral strain.  This code 
provides for a 10 percent rating for characteristic pain on 
motion.  A 20 percent rating requires muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating requires severe 
impairment; to include listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. 38 C.F.R. § 4.71a.

Under the new general rating formula for diseases and 
injuries of the spine, (for Diagnostic Codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):  with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

A 10 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 45 
degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height. 

A 20 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

A 30 percent evaluation requires forward flexion of cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine. 

A 40 percent evaluation will be assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. A 50 percent 
evaluation will be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine. 

A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine. Id.

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability. Diagnostic Code 5235, Vertebral 
fracture or dislocation; Diagnostic Code 5236, Sacroiliac 
injury and weakness; Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or segmental 
instability; Diagnostic Code 5240 Ankylosing spondylitis; 
Diagnostic Code 5241 Spinal fusion; Diagnostic Code 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); Diagnostic Code 5243 Intervertebral disc syndrome.

Discussion

The veteran contends in the substantive appeal received in 
January 2005 that he should be assigned a 30 percent 
evaluation under the old rating criteria for limitation of 
motion.  Specifically, he asserts that VA did not consider 
his functional loss due to pain.  In regard to the old 
criteria of Code 5292 for limitation of motion of the lumbar 
spine, a 20 percent rating is warranted for moderate 
limitation of motion and a 40 percent rating is warranted for 
severe limitation of motion.  38 C.F.R. § 4.71a.

Actual limitation of motion findings during the appeal period 
include findings of forward flexion from 0 to 50 degrees, 
with pain, during the July 2003 and December 2003 VA 
examinations.  Additional findings in July 2003 included 
extension from 0 to 10 degrees, left lateral flexion from 0 
to 13 degrees, and right lateral flexion from 0 to 15 
degrees, all with pain.  In December 2003, there is no 
extension finding noted, but the veteran demonstrated lateral 
bending from 0 to 20 degrees bilaterally and lateral rotation 
from 0 to 20 degrees bilaterally.  

The findings noted above reflect moderate to severe 
limitation of motion based on a strict adherence to range of 
motion studies.  However, the veteran also reported pain to 
varying degrees and the examiners observed the veteran 
experiencing pain.  Specifically, during the July 2003 VA 
examination, the examiner observed the veteran with pain and 
facial grimacing when performing forward flexion and he noted 
that the veteran experienced "great pain" when performing 
extension and became mildly unsteady with this motion.  He 
also remarked that the veteran had fatigue with repeated 
movements of range of motion.  The December 2003 VA examiner 
noted that the veteran's range of motion findings were 
limited by stiffness.  Both the July 2003 and December 2003 
examiners diagnosed the veteran as having degenerative joint 
disease that was mild in degree.  In this regard, the 
December 2003 examiner remarked that although the veteran had 
mild degenerative joint disease as evidenced by x-ray, he 
said it was certainly not to the degree that one would expect 
the severity of symptomatology that the veteran exhibited.  
It is not clear from this remark whether the veteran's 
symptomatology is much worse than is reflected by the x-ray 
findings, or that the veteran may be exaggerating his 
symptomatology.  In any event, the uncertainty in this regard 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Accordingly, based on the veteran's actual limitation of 
motion findings together with functional loss due to pain and 
fatigue, the veteran is entitled to the higher, 40 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45; Deluca, supra.  
However, there is no basis for a rating in excess of 40 
percent based on limitation of motion due to any functional 
loss as 40 percent is the maximum schedular rating for 
limitation of motion of the lumbar spine.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Thus, an increased rating, to 
40 percent, is warranted under the old Code 5292.

Evaluating the veteran's back disability under the new 
criteria for intervertebral disk syndrome is not warranted 
since the record is devoid of complaints or medical findings 
of incapacitating episodes of a neurological nature.  While 
medical records reflect the veteran's complaints of radiating 
pain, he was diagnosed during a May 2003 VA medical facility 
visit as having back pain with no neurological deficits.  
There is also the December 2003 VA examiner's opinion that 
the veteran did not truly have radicular symptoms in his hips 
and legs but had extremely tense muscle tension and 
discomfort resulting in pain with range of motion of the 
hips, though range of motion was full.  More importantly, 
there is no evidence showing that a physician prescribed bed 
rest to the veteran due to incapacitating episodes of 
intervertebral disc syndrome.  See 38 C.F.R. § 4,71a, 
Diagnostic Code 5243 (2006).  In fact, the veteran reported 
to the VA examiner in July 2003 that he had not been to see a 
physician in over two years.

The only other schedular criteria for consideration of a 
higher rating under either the new or old criteria would be 
for ankylosis of the spine (Code 5286 (pre September 26, 
2003); Code 5237 (effective September 26, 2003)).  However, 
in the absence of evidence of ankylosis, consideration of 
these codes is not warranted.

In conclusion, the Board finds by resolving all reasonable 
doubt in the veteran's favor, an increased rating, to 40 
percent, is warranted for his service-connected lumbar 
strain.

IV.  Service Connection Claims

Pertinent Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  The 
law further provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection may also be granted for 
disability proximately due to or the result of a service-
connected disorder and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The lapse of many years between the veteran's separation from 
service and the first treatment for the claimed disorder is 
evidence against the claim.  See Maxson v. Gober, 230 F.3rd 
1330, 1333 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

Cervical Disability

The veteran contends that he has a current cervical 
disability related to an injury in service.  He also asserts 
that it is related to his service-connected lumbar strain.  

The veteran's service medical records do not reflect any 
cervical injuries or complaints of cervical pain.  They do 
show that he reported a two week history of forehead swelling 
in March 1989, but he denied trauma.  These records also show 
that x-rays of the cervical spine were taken in August 1987 
because of the veteran's complaint of left shoulder pain with 
radiation down his left arm, but x-ray findings were normal.

The first post-service evidence of cervical problems is noted 
in records dated many years after service, in January and 
September 1999.  This nearly 10 year period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, these initial treatment records in 1999 do 
not reflect the veteran's report of neck pain due to service 
or to his service-connected lumbar strain.  Rather, he 
reported that he thought the pain was related to wearing a 
welder's helmet at work for 10 to 12 hours a day.  The 
physician assessed the veteran as having acute somatic 
dysfunction possibly associated with his work and wearing his 
helmet.  

Although the veteran later reports during the December 2003 
VA examination that he had chronic neck pain at discharge, 
this report is not reflected in his service medical records.  
Thus, although this examiner diagnosed the veteran as having 
a neck disability, i.e., cervical strain, recurrent in 
nature, his simple notation of the veteran's report of neck 
pain since service does not constitute the requisite 
probative nexus opinion evidence necessary to establish 
service connection.  This is because a bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).
For the same reason, Dr. Beckert's notation in March 2005 
that the veteran reported having neck problems since an 
accident in service in April 1989 is insufficient evidence to 
establish such a fact.  Regarding an injury, the veteran's 
service medical records refer to a football injury in April 
1987 with continuous complaints of low back pain ever since.  
There are no complaints regarding cervical pain or evidence 
of a cervical injury.  In fact, there is a May 1989 service 
medical record noting that the veteran had no history of head 
trauma, and the May 1989 Medical Board examination report 
notes only chronic mechanical low back pain.  

Also in March 2005, Dr. Beckert stated the following:  "Very 
well may be associated with his previous accident".  
Contrary to the veteran's representative's assertion that 
this statement relates the veteran's cervical spine 
disability to service, Dr. Beckert appears to be referring to 
a recently diagnosed seizure disorder when he made this 
statement and not to the veteran's neck problems.  

In addition, the veteran's assertions that his neck 
disability is related on a secondary basis to his service-
connected lumbar strain are simply not supported by any 
medical evidence.  See 38 C.F.R. § 3.310.

Lastly, the statements made in 2004 from the veteran's mother 
and sisters stating that the veteran had called home several 
times in service complaining of neck pain and stiffness have 
been afforded similar weight to the veteran's own statements 
reporting cervical pain since service.  However, absent any 
medical evidence showing a chronic neck disability since 
service or relating his present cervical strain to service, 
these statements by themselves are insufficient to establish 
service connection.  

In sum, the Board is compelled to find that the preponderance 
of the evidence is against a finding that the veteran's 
diagnosed cervical strain is related to his active duty 
service or to a service-connected disability.  It follows 
that there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).

Bilateral Hip and Leg Disabilities

The veteran's service medical records show that the veteran 
complained of bilateral hip pain, but this pain appears 
related to his back disability and not to a separate hip 
disability.  While post-service medical evidence reflects the 
veteran's complaints of bilateral hip and leg pain, this 
evidence does not contain a diagnosis of a hip or leg 
disability.  In this regard, the December 2003 VA examiner 
remarked that the veteran did not have true radicular 
symptoms in his hips and legs, but had extremely tense muscle 
tension and discomfort resulting in pain with range of motion 
of his hips, but had full range of motion in his hips.  
Moreover, VA x-rays taken of the veteran's hips and ankle in 
August 2004 were negative for any significant findings.  

The veteran's statement in January 2005 that his hip pain is 
"obviously caused by some diagnosable hip disability" is 
not borne out by the medical evidence.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), aff'd sub nom.  Sanchez-Benitez v. 
Principi, 239 F. 3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
vet. App. 22, 31-32 (1998).  For this reason, the statements 
made in 2004 by the veteran's mother and sisters stating that 
the veteran had called home several times in service 
complaining of hip pain and stiffness are of little probative 
value in determining whether he has present bilateral hip and 
leg disabilities.  

Hence, in the absence of medical evidence of present 
bilateral hip or leg disabilities, the veteran's claims for 
service connection for such disabilities must be denied.  See 
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance 
of the evidence is against these claims, the benefit-of-the-
doubt doctrine does not apply and the claims must be denied.




ORDER

Entitlement to an increased rating, to 40 percent, for lumbar 
strain is granted; subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to service connection for a cervical disability, 
claimed as secondary to service-connected lumbar strain, is 
denied.  

Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to service-connected lumbar 
strain, is denied.  

Entitlement to service connection for a bilateral leg 
disability, claimed as secondary to service-connected lumbar 
strain, is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


